                             UNITED STATES DISTRICT COURT
                             SOU TH ERN D ISTR ICT OF FLOIUD A
                               CA SE N O .16-22306-CIV -SE1TZ

BRUN O GA SPAR OTTO ,

               M ovant,

VS.

UN ITED STA TES OF AM ERICA ,

               Respondent.


      ORDER AFFIRM ING AND ADOPTING REPORT.DENYING CERTIFICATE OF
                     A PPEALA BILITY .A N D CL O SIN G C A SE

        THIS MATTER isbeforetheCourtontheReportofM agistrateJudgegDE 16q,inwhich
theM agistrateJudgerecommendsthattheAmended 52255Petition (DE 14jbedenied,thatno
certifkateofappealabilityissue,andthattheM agistrateJudge'sM arch 16,2017Report(DE 10)
be vacated.The Reportfound thatM ovant'sPetition wasuntim ely and thatJohnson v.United

States,576U.S.- ,135S.Ct.2551(2015),offeredM ovantnorelièf No objectionshavebeen
filed.Having carefully reviewed,denovo,M agistrateJudgeW hite'sReport,therecord,and

giventhatM ovantdoesnotobject,itis
        ORD EITED that:

        1.The ReportofM agistrateJudgegDE 16qisAFFIV ED andADOPTED,and
incorporated by
              ' reference into this Court's Order.

        2.'M ovant'sAmended j2255Petition gDE 14jisDISM ISSED.
        3.TheM agistrateJudge'sM arch 16,2017ReportgDE 10jisVACATED.
        4. The Courtw illnotissue a Certificate ofA ppealability.
      5.Al1pending m otionsnototherwisenlled upon in thisOrderareDEN IED AS M OOT.

      6. This case isCLOSED .

      DONEANDORDEREDinMiami,Florida,thisY A dayofJanu ,2019.
                                             m       *


                                     PA TRICI A .SE Z
                                     UNITED STATES DISTRICT JUDGE

cc:   Allcolm selofrecord
